Citation Nr: 1132417	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-06 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for residual disability resulting from breast reduction surgery.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for right sacroiliac joint dysfunction.

5.  Entitlement to an initial compensable evaluation for left hallux valgus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to September 1986, from September 2001 to September 2003, and from June 2004 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for right ankle disability and entitlement to increased evaluations for DDD of the cervical spine, right sacroiliac joint dysfunction, and left hallux valgus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Keloid scarring and numbness in the left breast are not the usual effect of breast reduction surgery accomplished during active service.


CONCLUSION OF LAW

Keloid scarring and numbness in the left breast, resulting from breast reduction surgery, was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In order to appeal a rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  Once a rating decision is issued, the Veteran or her representative must file a timely Notice of Disagreement.  So long as the issues being appealed are clear, the agency of original jurisdiction (AOJ) by law must then issue a Statement of the Case.  Finally, to convey jurisdiction to hear the case at the Board, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a) (2010).  

While special wording is not required, a Notice of Disagreement must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  

To perfect an appeal to the Board, a claimant has 60 days from the date of the Statement of the Case or the remainder of the 1-year period from the date of notification of the original rating decision to file a substantive appeal.  

The issue of entitlement to an initial compensable evaluation for right hallux valgus has been included in the Statement of the Case and identified as an issue certified on appeal during the February 2011 travel board hearing.  The rating assigned for the right hallux valgus was not identified in the June 2008 Notice of Disagreement; it was also not included on the VA Form 9, Appeal to the Board of Veterans' Appeals, received in March 2009.  Although the Veteran subsequently submitted a VA Form 9 in May 2009 noting that she wanted to appeal all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case, it was not timely filed.  

The rating decision was mailed on February 1, 2008, and the Statement of the Case was mailed out on January 10, 2009.  In order for the Substantive Appeal to be timely, it had to have been mailed by mid-March 2009.  However, the VA Form 9 which appealed all the issues listed on the Statement of the Case was received in May 2009.  Thus, the issues not specifically mentioned on the VA Form 9 received on March 6, 2009, are not on appeal, including the issue of entitlement to an initial compensable evaluation for right hallux valgus.       

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issue of entitlement to service connection for residual disability as a result of breast reduction surgery, the Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran claims entitlement to service connection for residual disability resulting from breast reduction surgery.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of residual disability resulting from bilateral breast reduction surgery is factually shown during service.  

The Veteran's service treatment records indicate that the Veteran underwent bilateral reduction mammoplasty in March 1985 due to mammary hypertrophy.  A Narrative Summary notes that the Veteran entered the hospital on March 4, 1985, for an elective bilateral breast reduction because her breasts caused difficulty with running, jumping, and the exercises required by the Army.  Post-operatively, the Veteran had good feeling in her left nipple and decreased feeling in her right nipple.

The Veteran presented on April 9, 1985 for evaluation of possible infection.  An April 16, 1985, report notes that the right breast was infected and opened spontaneously at the area above right areola but that it closed in two weeks and there was no tenderness or masses.  On April 30, 1985, the Veteran presented for follow up after breast reduction and complained of itching of skin.  The wounds were well healed with some redness of the skin bilaterally.  

The Veteran underwent VA examination in November 2007.  The VA examiner noted that the Veteran underwent breast reduction in 1985 at Walter Reed Hospital but noted no history of breast abnormality and deferred the examination per the Veteran as she reported normal and complete GYN examination in January 2007 to include pap and breast examination.  The examiner noted that mammogram done in April 2006 showed findings of benign dermal calcifications bilaterally and a small right breast simple cyst unchanged in appearance from prior mammograms and no malignant appearing findings.  

In a February 2011 letter, the Veteran's treating physician noted in pertinent part that the Veteran was "still experiencing slight numbness in the left breast coupled with itching as a result of keloid skin."

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A keloid is defined by Stedman's Medical Dictionary, 27th Edition (2000), p. 943, as a nodular, firm, movable, nonencapsulated, often linear mass of hyperplastic scar tissue, tender and frequently painful, consisting of wide irregularly distributed bands of collagen and occurring in the dermis and adjacent subcutaneous tissue usually after trauma or surgery.  Although surgical scars resulting from the Veteran's in-service bilateral mammoplasty are not considered service connected, the Board cannot consider a keloid or numbness as a usual effect of surgical treatment.  

Thus, the Board finds that service connection is warranted for the Veteran's keloid scarring and numbness in the left breast resulting from the in-service breast mammoplasty.  


ORDER

Entitlement to service connection for keloid scarring and numbness in the left breast, resulting from breast reduction surgery, is granted.


REMAND

With respect to the issue of entitlement to service connection for a right ankle disability, the Veteran had both active and reserve duty.  Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2010).

Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38  U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The Veteran's medical records indicate that the Veteran suffered a right ankle sprain with continued swelling in February 1995.  In June 1995, the Veteran presented for physical profile for sprained ankle since February 1995 when she was seen by civilian physician and given a profile for six months.  After physical examination, the Veteran was diagnosed with right ankle sprain.  

On a medical pre-screening form completed by the Veteran in May 1999, she denied ever having any painful or trick joints, loss of movement in any joint, any injury including broken bones which required treatment, difficulty standing for a long time. On a Report of Medical Examination dated in May 1999 notes normal clinical evaluation for feet and lower extremities; the only abnormalities noted were the right and left breast scars.  On a Report of Medical History dated in May 1999, the Veteran denied ever having broken bones, arthritis, or foot trouble.  

In June 2000, the Veteran presented with status post closed right ankle fracture in May 1994.  After physical examination, the Veteran was diagnosed with closed right ankle fracture with recurrent swelling, pain, and decreased range of motion.

On a Report of Medical History dated in July 2001, the Veteran denied ever having broken bones and arthritis; the Veteran did admit to foot trouble and she circled pain and bunions.  

In September 2001, the Veteran presented for follow up for posttraumatic right ankle pain and swelling for two years.  After physical examination, the Veteran was diagnosed with posttraumatic right ankle laxity.  X-ray noted mild degenerative changes of tibiotalar joint.  Impression was mild degenerative joint disease.  

In November 2001, the Veteran presented for follow up for chronic right ankle pain since 1995.  Assessment was mild degenerative joint disease right ankle.     

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1110 (2010).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The Veteran's periods of active duty were September 24, 1983 to September 23, 1986; September 28, 2001 to September 27, 2003; and June 15, 2004 to June 14, 2006.  Prior to her second period of active service, on September 11, 2001, the Veteran was diagnosed with mild degenerative joint disease of the right ankle.  At the February 2011 travel board hearing, the Veteran testified that she first injured her right ankle during annual training at Camp Pickett, Virginia when during the run phase of physical exercise, she hit a pothole.  The Veteran's medical records indicate that she sprained her ankle in February 1995.  A February 21, 1995 prescription form from a private physician in Colonial Heights, VA notes "Ankle sprain r[ight] with continued swelling.  No running for 6 months."  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, it is necessary to determine whether the Veteran was on ADT or IDT on February 21, 1995.  It is also necessary to determine whether the Veteran was on ADT on September 11, 2001, when she was diagnosed with right ankle degenerative joint disease.  Further, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not there is clear and unmistakable evidence that the Veteran's current right ankle disorder pre-existed her second period of active service; and if so, whether there is clear and unmistakable evidence that the current right ankle disorder was not permanently aggravated by the Veteran's second or third periods of active service.  38 C.F.R. § 3.159(c)(4). 

With respect to the issues of entitlement to increased evaluations for degenerative disc disease of the cervical spine, right sacroiliac joint dysfunction, and left hallux valgus with plantar fasciitis, the Veteran contends that the symptoms associated with these service-connected disabilities are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  She presented testimony in February 2011 to the effect that she thought that her symptoms related to her cervical spine, feet, and sacroiliac joint have worsened.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that her service-connected disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation in November 2007.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of her service-connected degenerative disc disease of the cervical spine, right sacroiliac joint dysfunction, and left hallux valgus with plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her right ankle, cervical spine, sacroiliac joint, and left foot that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The RO must contact the appropriate service department offices and all appropriate U.S. Army personal repositories (including the NPRC, the Adjutant General of Georgia; and the Army Reserve unit in Ft. McPherson, GA and obtain documentation which sets forth the exact dates of the appellant's service, including all periods of active duty, ACDUTRA, and INACDUTRA in 1995 and 2001.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3.  After the above is completed, the Veteran should be afforded the appropriate VA examination to determine the etiology of her current right ankle disorder.  A listing of the Veteran's active duty, active duty for training, and inactive duty training periods should be associated with the claims file.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic right ankle disorders and answer the following questions:

i.  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that the current chronic right ankle disorder existed prior to the Veteran's second period of active service from September 2001 to September 2003?  Please identify any such evidence with specificity.  

ii.  If there is clear and unmistakable evidence that the current chronic right ankle disorder existed prior to service, is there clear and unmistakable evidence that the current chronic right ankle disorder did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
iii.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that current chronic right ankle disorder was incurred in or aggravated by the Veteran's active duty, active duty for training, or inactive duty training?

4.  The Veteran should be afforded a VA examination to ascertain the severity of her cervical spine, sacroiliac joint, and left foot disabilities. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the Veteran's cervical spine, sacroiliac joint, and left foot exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine, sacroiliac joint, and left foot are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


